Title: To Thomas Jefferson from Edmund Randolph, 4 August 1793
From: Randolph, Edmund
To: Jefferson, Thomas



E. Randolph to Mr. Jefferson
Philadelphia August 4. 1793.

I can never believe, that the impeachment of Mr. G. should be drawn from any other sources, than his written and verbal communications with you. That he is the president of a particular society; that his secretary may have written inflammatory queries, &c may be reasons, privately operating to the demand of his recal, I shall not absolutely deny; because foreign ministers may give causes of displeasure, and render themselves unacceptable for intercourse by acts, which may not however be strong enough to become articles of formal accusation. But they will not satisfy the American mind; which constitutes the soul of our government.
In the letter therefore, to be written to him, the people, to whom the whole of the affair will sooner or later be exposed, ought to be kept in view: and it ought not to be forgotten, that Mr. G. has some zealous partizans, and the French nation too many, to suffer subtleties or caprices to justify the harsh measure.
I do not conceive it to be any part, of what you have requested of me, or in any degree necessary, to suggest the outlines of those remarks, which ought to precede the charges. It is only for me, to assign the reasons, upon which I grounded my opinion for a recal.
1. His assurances, that no other commissions should be granted to privateers within the U.S.; and the repetition notwithstanding.
2. The continuance of the consuls within his controul and knowledge, to exercise the functions of the admiralty; his declarations to the contrary notwithstanding.
3. His sending off the Little Democrat, against the wishes of the government, expressed to him.
4. His reprehensible language concerning, and addressed to, the Executive; discarding however, all ambiguities.
5. His undertaking to reclaim those citizens of the U.S., who had been prosecuted for entering on board of French privateers.
